This is a direct appeal from a deficiency decree rendered against the appellant in a mortgage foreclosure proceeding in equity. The bill of complaint sufficiently prayed for the entry of judgment for any balance that might be due on the debt in the event the sale of the property did not bring enough money to pay the mortgaged debt. In addition there was a prayer in the bill for general relief. Upon the authority of Garner v. Slack, 102 Fla. 635, 136 Sou. Rep. 444, the decree appealed from should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.